Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Claims 1-7) in the reply filed on 08/13/21 is acknowledged.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/13/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Winebrenner (US 2013/0294852).
Regarding claim 1, Winebrenner discloses a rotating tool 21 comprising a main body 23 having a rod shape, extending along a rotation axis (See Figure 1), and comprising:  a cutting portion including a first end 25; and a shank portion including a second end 27 opposite to the first end (See Figure 1); wherein the cutting portion 
Regarding claim 2, Winebrenner discloses a rotation locus of the first part 37 has a linear shape on a virtual plane which includes the rotation axis (See Figure 4; Note: the chip divider 37 is in the form of a recess having linear sides).
Regarding claim 6, Winebrenner discloses wherein the main body 23 further comprises a first surface 37 (Note: the surfaces of the chip divider) located in contact with the twisted cutting edge 31 at a rear of the twisted cutting edge 31 in the rotational direction, the first surface 37 has a linear shape in a cross section orthogonal to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winebrenner (US 2013/0294852) in view of EP-2848343-A1, hereinafter EP’343.
Regarding claim 4, Winebrenner discloses the rotating tool of claim 1 as set forth above.  Winebrenner does not disclose wherein a rotation locus of the first part has a curved shape on a virtual plane which includes the rotation axis.  EP’343 discloses a rotating tool (See Figure 1) including a cutting edge having a plurality of chip dividers 9 wherein the edges of the chip dividers have a curved shape on a virtual plane which includes the rotation axis (See Figures 4 and 5).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Winebrenner, in view of EP’343, such that a rotation locus of the first part has a curved shape on a virtual plane which includes the rotation axis in order to improve chip formation during operation.
Regarding claim 5, EP’343 further discloses wherein the chip dividers include a first portion (R1) and a second portion (R2) located closer to a second end than a first portion, a radius of curvature of the first portion (R1) is larger than a radius of curvature of the second portion (R2) (See Figures 4, 5, and 8).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Winebrenner, in view of EP’343, such that the first part includes a first portion and a second portion located closer to the second end than the first portion, a radius of curvature of the first portion is larger than a radius of curvature of the second portion in order to facilitate the formation of chips during operation.

Allowable Subject Matter
Claims 3 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722